UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted August 18, 2005*
                             Decided August 31, 2005

                                       Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

No. 04-3688
                                              Appeal from the United States
BOBBY A. WILLIAMS,                            District Court for the Southern
    Plaintiff-Appellant,                      District of Indiana, Indianapolis
                                              Division
      v.
                                              No. 1:04-cv-1449-SEB-VSS
EVELYN RIDLEY-TURNER, et al.,
    Defendants-Appellees.                     Sarah Evans Barker,
                                              Judge.


                                     ORDER

       Bobby Williams, an Indiana prisoner, brought this damages action under 42
U.S.C. § 1983 claiming a lockdown that kept him from leaving his cell to exercise for
over four months amounted to cruel and unusual punishment. The district court
dismissed the suit under 28 U.S.C. § 1915A(b) for failure to state a claim. We
vacate the dismissal and remand for further proceedings.



      *
         Appellees notified this court that they were never served with process in
the district court and would not be filing a brief or otherwise participating in this
appeal. After an examination of the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
brief and the record. See Fed. R. App. P. 34(a)(2).
No. 04-3688                                                                    Page 2

        We accept as true the facts described by Williams in his complaint and
appellate brief. See Hoskins v. Lenear, 395 F.3d 372, 373 (7th Cir. 2005); Gutierrez
v. Peters, 111 F.3d 1364, 1367 n.2 (7th Cir. 1997). In late April 2004, prison
officials instituted a lockdown to avert a potential inmate protest. The organizers of
the protest were soon transferred to another facility, but the lockdown remained in
effect when Williams filed this action in early September 2004. The 24-hour
lockdown restricted inmates to their cells without any exercise periods, religious
services, or visits. In his complaint Williams alleges that the lack of exercise
caused him to suffer physical pain in his stomach and lower back, as well as
“mental depression.” He also alleges that the defendants were responsible for
instituting and maintaining the lockdown.

       The district court concluded on initial screening that the complaint fails to
state a claim, reasoning that Williams cannot establish an Eighth Amendment
violation because he does not allege that the defendants deprived him of “adequate
food, clothing, shelter and medical care, and reasonable measures to guarantee his
safety.” The court added that Williams’ complaint is barred under 42 U.S.C.
§ 1997e(e) because “[n]o claim of physical injury is presented or suggested here.”

       To state an Eighth Amendment claim, a complaint need only state the “legal
claim and provide ‘some indication of time and place.’” Christopher v. Buss, 384
F.3d 879, 881 (7th Cir. 2004) (quoting Thomson v. Washington, 362 F.3d 969, 970-
71 (7th Cir. 2004)). In this case Williams alleges that he was unable to exercise
outside his cell for more than four months, a restriction that we have held can
amount to a constitutional deprivation. See Delaney v. DeTella, 256 F.3d 679, 683-
84 (7th Cir. 2001) (six-month denial of exercise because of prison lockdown was
serious deprivation); Pearson v. Ramos, 237 F.3d 881, 884 (7th Cir. 2001) (observing
that denial of out-of-cell exercise for more than 90 days can constitute cruel and
unusual punishment); Antonelli v. Sheahan, 81 F.3d 1422, 1432 (7th Cir. 1996)
(noting that extreme and prolonged lack of exercise may “rise to a constitutional
violation”); Anderson v. Romero, 72 F.3d 518, 527 (7th Cir. 1995) (identifying the
denial of all opportunity for out-of-cell exercise as a possible Eighth Amendment
violation). Although valid institutional reasons for the lockdown may exist, see
Delaney, 256 F.3d at 685, dismissal at the complaint stage of the proceedings was
premature.

       Finally, to the extent the district court concluded that under § 1997e,
Williams fails to allege an injury, we have held comparable symptoms to be
sufficient. See Delaney, 256 F.3d at 685 (migraine headaches, heartburn, stomach
and neck pain, constipation, lethargy, and depression).

                                                    VACATED and REMANDED.